t c memo united_states tax_court thomas a johnson petitioner v commissioner of internal revenue respondent docket no filed date thomas a johnson pro_se stephen c best for respondent memorandum opinion clapp judge respondent determined the following deficiencies in petitioner's federal income taxes additions to tax and penalty additions to tax penalty sec sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- dollar_figure after concessions by the parties the issues for decision are whether petitioner had gross_receipts during the taxable_year from a business known as ticketline we hold that he did whether petitioner has substantiated cost_of_goods_sold for ticketline for the taxable_year we hold that petitioner has substantiated cost_of_goods_sold in the amount of dollar_figure whether petitioner is liable for self-employment_tax for the taxable_year from his activities with ticketline we hold that he is whether the costs associated with petitioner's nutritional information system are deductible pursuant to sec_174 we hold that they are not whether petitioner is liable for the addition_to_tax pursuant to sec_6651 for failure_to_file timely federal_income_tax returns for the taxable years and we hold that he is whether petitioner is liable for the addition_to_tax pursuant to sec_6653 for negligence for the taxable_year we hold that he is whether petitioner is liable for the addition_to_tax pursuant to sec_6661 for a substantial_understatement of tax for the taxable_year we hold that he is whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for the taxable_year we hold that he is all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated we have combined our findings_of_fact and opinion some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and attached exhibits prior to trial respondent filed a motion for leave to file amendment to answer respondent sought to amend the answer to plead collateral_estoppel pursuant to this court's opinion in johnson v commissioner tcmemo_1993_564 affd without published opinion 50_f3d_2 2d cir johnson i which addressed the taxable_year respondent argues that collateral_estoppel precludes petitioner from relitigating whether he received gross_receipts from ticketline whether he is entitled to deduct expenses associated with his nutritional information system pursuant to sec_174 and whether he is liable for self-employment_tax we denied respondent's motion the doctrine_of collateral_estoppel is used to preclude a party from relitigating issues actually and necessarily litigated and decided in a final prior judgment by a court of competent jurisdiction 91_tc_273 it applies to issues of fact issues of law and mixed issues of fact and law id pincite the taxable_year was at issue in johnson i and that opinion was based in part on petitioner's failure to meet his burden_of_proof we have concluded that the issues now before the court were not necessarily litigated in johnson i petitioner in this proceeding could prove different facts or changed circumstances sufficient to distinguish this case from johnson i and to carry his burden_of_proof for the years at issue petitioner resided in vernon connecticut at the time he filed the petition he has a bachelor's degree in mathematics and a master's degree in psychology petitioner received training as an actuary and has consulted as a stock analyst petitioner did not receive salary or wages in petitioner has prepared his own income_tax returns since and he reported his income and deductions for the taxable years and on the cash_receipts_and_disbursements_method of accounting ticketline in petitioner began purchasing concert tickets from robert finnimore finnimore through a business known as ticketline finnimore purchased tickets to concerts plays and other events and then resold the tickets at a premium finnimore needed cash to purchase tickets so petitioner agreed to advance money to finnimore with the understanding that petitioner would get the two best seats available for any concert or show that he wanted to attend petitioner expected the advances to be returned but this did not happen with regularity to gain some control_over the payment process petitioner made the necessary arrangements so that customers could use a credit card to pay finnimore for tickets petitioner controlled the credit card receipts and also set up a bank account in the name of ticketline ticketline account to hold those receipts this arrangement made the money accessible to petitioner rather than having it go through finnimore who otherwise might have kept a fair amount of it petitioner had sole signatory authority on the ticketline account credit card receipts were deposited directly to the ticketline account and petitioner made periodic deposits into that account of any money sent to him by finnimore he regularly advanced moneys from this account to finnimore for the purchase of tickets during petitioner had signatory authority over three other accounts the todge trust account the universal life church inc ulc account and an equity line of credit petitioner occasionally advanced moneys from these accounts for the purchase of tickets by finnimore finnimore did not execute promissory notes for the funds he received from petitioner petitioner reported no interest_income for related to the funds advanced to finnimore the parties agree that during petitioner made deposits to the ticketline account of approximately dollar_figure respondent using the bank_deposits and cash_expenditures_method determined this amount to be unreported income respondent concedes that this figure should be reduced to dollar_figure in the notice_of_deficiency respondent did not allow for the cost of tickets sold but respondent concedes that petitioner must have had some cost_of_goods_sold respondent calculated cost_of_goods_sold of dollar_figure and is willing to concede this amount respondent calculated this amount using the ratio of cost_of_goods_sold to gross_receipts for the taxable_year as set forth in johnson i where a taxpayer has failed to maintain adequate_records of the amount and source of his income and the commissioner has determined that the deposits are income the taxpayer must show that the commissioner's determination is incorrect 64_tc_651 affd 566_f2d_2 6th cir in the absence of adequate books_and_records the commissioner may reconstruct a taxpayer's income by any reasonable method_of_accounting which clearly reflects income sec_446 348_us_121 the bank_deposits method has long been approved by the courts as a method for computing income estate of mason v commissioner supra pincite bank_deposits are prima facie evidence of income 87_tc_74 estate of mason v commissioner supra pincite petitioner argues that the advances from the various accounts were loans to finnimore and that the deposits to the ticketline account were repayments on the loans the existence of a loan is a question of fact to be decided on the basis of all the facts 55_tc_85 some of the relevant factors are whether the parties were dealing at arm's length whether the loan was in writing whether the loan provided for interest whether repayments were made whether there was a business_purpose for making the loan and whether payments are not contingent on profits see beaver v commissioner supra 48_tc_640 petitioner had no promissory note or repayment schedule for the alleged loans petitioner submitted a document that he claimed was a loan ledger the document does not mention loans to or repayments from finnimore and does not establish that petitioner made loans to finnimore petitioner claims that he began charging finnimore interest in but petitioner reported no interest_income from the alleged loans petitioner knew that he would not be repaid if finnimore did not resell the tickets and we find that ticket sales were the only source of repayment from finnimore we find that the deposits to the ticketline account were income to petitioner and were not loan repayments from finnimore see 57_tc_32 petitioner argues in the alternative that if the dollar_figure is income from the sale of tickets he is entitled to reduce the income by the cost of the tickets sold petitioner did not keep adequate_records of the moneys he advanced to finnimore petitioner therefore looks to numerous canceled checks and cash withdrawals which he maintains were advances to finnimore petitioner argues that checks payable to cash in even amounts of dollar_figure or more were moneys he advanced to finnimore for the purchase of tickets petitioner concedes that some small portion of those checks was retained by him for personal purposes but argues that the balance went to finnimore for the purchase of tickets the amounts set forth in the appendix reflect the amounts advanced to finnimore after allowing for petitioner's concessions we find that petitioner advanced to finnimore for the purchase of tickets dollar_figure from the ticketline account dollar_figure from the todge trust account dollar_figure from the equity credit line and dollar_figure from the ulc account these payments are detailed in the appendix petitioner paid dollar_figure for tickets using his credit card and this amount is allowable as cost_of_goods_sold petitioner contends that he purchased tickets directly from a ticket agent with check no in the amount of dollar_figure and from a second ticket agent with check no in the amount of dollar_figure we agree and we find that the dollar_figure is allowable as cost_of_goods_sold petitioner estimated that he purchased tickets for ticketline with dollar_figure of automatic teller machine atm withdrawals from the todge trust account the dollar_figure of atm withdrawals from the todge trust account consists of approximately withdrawals none of which exceeds dollar_figure petitioner has not shown that the dollar_figure in atm withdrawals was for the purchase of tickets and not for personal expenditures petitioner argues that several items labeled debit memo on his bank statements represent either deductible expenses or cash withdrawals used for the purchase of tickets the record does not support petitioner's argument petitioner provided the bank statements showing the debit memo notations on brief petitioner has attempted to explain the debit memo items but factual representations on brief are not evidence we sustain respondent's determination as to these items based on the above findings we conclude that petitioner has substantiated cost_of_goods_sold for the ticketline business in the amount of dollar_figure which consists of dollar_figure from the ticketline account dollar_figure from the todge trust account dollar_figure from the equity credit line dollar_figure from the ulc account dollar_figure of credit card purchases and dollar_figure of purchases directly from ticket agents respondent concedes a dollar_figure deduction for credit card service fees and a dollar_figure deduction for bank fees and we find that petitioner paid dollar_figure for ticketline advertising expenses in petitioner argues that he paid dollar_figure of other ticketline expenses these expenditures related to finnimore's obligations for items such as office lease payments car payments car insurance and rent on finnimore's apartment these expenditures were not ordinary and necessary expenses of ticketline and we sustain respondent's determination as to these items self-employment_tax sec_1401 imposes a tax on net_earnings of dollar_figure or more from self-employment_income defined as gross_income derived from carrying_on_a_trade_or_business less allowable deductions sec_1402 and b the parties agree that petitioner is liable for self-employment taxes if we find that he had unreported income in we have so found thus petitioner is liable for self- employment_taxes under sec_1401 nutritional information system around petitioner began developing a nutritional information system that he called the food store petitioner envisioned nutritional information stored in a computer to help grocery shoppers select food based on its nutritional value initially petitioner intended to feature the nutritional information system in his own natural foods store petitioner abandoned the idea of opening his own store and instead focused on the nutritional information system petitioner paid the firm of nordli wilson to help him locate compatible business associates in sharon akabas akabas a nutritionist recommended by nordli wilson helped petitioner develop the nutritional information needed for his system akabas has a doctorate in nutrition and exercise physiology and she served as an adjunct professor at the university of bridgeport connecticut while she consulted with petitioner akabas attempted to simplify nutritional data contained in a database managed by the u s department of agriculture petitioner and akabas attended conferences related to nutrition or nutritional data banks petitioner and akabas had no written contract petitioner also consulted with paul voiland voiland and steve hendricken hendricken during the development of the nutritional system petitioner advertised for a manager in a natural foods store and voiland responded voiland had worked in the natural food business for years with experience in retail wholesale and production he advised petitioner about natural food stores how they are set up and the types of products sold in them voiland also drafted and modified store floor plans for petitioner hendricken helped petitioner prepare a business plan petitioner had no written contract with either voiland or hendricken petitioner compiled a notebook titled the food comparison machine with a copyright date of the notebook explains petitioner's nutritional information system petitioner reported on schedules c of his federal_income_tax returns the following expenses for the food store supplies legal and professional fees dues and publications meals and entertainment travel utilities rent or lease dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure total big_number dollar_figure petitioner reported no gross_receipts or sales for the food store in or petitioner contends that his expenditures related to the nutritional information system are deductible pursuant to sec_174 as computer_software developmental costs petitioner must prove that he is entitled to the claimed deductions rule a 290_us_111 research or experimental expenses for purposes of sec_174 are research and developmental costs in the experimental or laboratory sense 41_tc_582 affd 357_f2d_209 5th cir respondent acknowledges that the cost of developing computer_software may qualify as research and experimental expenses petitioner contends that expenditures_for utilities and rent or lease relate to the business use of his home petitioner's wife testified that one room in their home was petitioner's office we have insufficient evidence regarding the portion of petitioner's home used for business purposes and he offered no evidence regarding the hours spent at his home for business purposes or the business activities performed at his home we find that petitioner has not substantiated the expenditures related to the business use of his home we sustain respondent's determination as to these items petitioner has shown that the remaining expenditures he reported on the schedules c were associated with the food store and we now turn to whether they are deductible pursuant to sec_174 petitioner paid consulting fees to voiland hendricken and akabas voiland testified that he advised petitioner about natural foods stores how they are set up and the types of products sold in them voiland's advice included drawing and modifying floor plans for a natural foods store hendricken helped petitioner prepare a business plan we find that these activities did not relate to the development of computer_software akabas testified that she reviewed the scientific literature on various nutritional issues translated the literature into laypersons' terms decided how to deliver nutritional information to the consumer gathered nutritional information on various food products reviewed several newsletters and journals related to nutrition used her contacts at large corporations to obtain nutritional information on their products reviewed computer magazines and manuals and organized a group of college students to test petitioner's system akabas also attempted to simplify nutritional data contained in a database managed by the u s department of agriculture petitioner and akabas attended conferences related to nutrition or nutritional data banks nothing in the record indicates that akabas' activities were research in the experimental or laboratory sense or constituted the development of computer_software the documents submitted in evidence do not show that petitioner ever developed any computer_software petitioner submitted five letters he received from various grocery executives relating to the nutritional system one letter was written in and four were written in the various executives refer to petitioner's demonstration notebook proposal program and writeup petitioner submitted a notebook titled the food comparison machine which explains petitioner's system we presume the pages in the notebook illustrate what would appear on a computer screen but we find that these illustrations do not qualify as the development of computer_software petitioner submitted a letter from an attorney dated date the topic of which is the patentability of petitioner's system nothing in the letter indicates that petitioner was developing computer_software in or we presume that some of the nutritional information culled by akabas found its way into the notebook titled the food comparison machine nonetheless petitioner provided no evidence coupling the various expenditures to any research or experiment in nutritional science or computer_software in or petitioner repeatedly described his activities as the development of computer_software however the record does not support petitioner's characterization of his activities and his subjective belief is not determinative see mayrath v commissioner supra pincite we conclude that the expenditures are not deductible as research or experimental expenses under sec_174 accordingly it is unnecessary to consider whether they were in connection with a trade_or_business or whether a proper election was made we sustain respondent's determination additions to tax under sec_6651 respondent determined an addition_to_tax under sec_6651 for each year in issue asserting that petitioner failed to file timely a federal_income_tax return petitioner's and federal_income_tax returns were due on date and date respectively petitioner filed his federal_income_tax return on date and he filed his federal_income_tax return on date petitioner presented no evidence to show that the untimely filings were due to reasonable_cause and not due to willful neglect we sustain respondent's determination that petitioner is subject_to an addition_to_tax under sec_6651 in each year negligence addition_to_tax and penalty respondent determined that petitioner is liable for an addition_to_tax under sec_6653 for the taxable_year and that petitioner is liable for a penalty under sec_6662 for the taxable_year sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is attributable to negligence sec_6662 imposes a penalty equal to percent of the portion of the underpayment which is attributable to negligence negligence is defined as the lack of due care or the failure to do what a prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 85_tc_934 petitioner must prove that the negligence addition_to_tax and the penalty do not apply 58_tc_757 failure to keep adequate_records is some evidence of negligence marcello v commissioner supra pincite 73_tc_980 petitioner did not maintain adequate_records regarding the funds disbursed to or received from finnimore petitioner argues that he loaned funds to finnimore yet none of the advances carried the indicia of a loan petitioner offered no evidence connecting his nutritional system to computer_software or any other research or experiment petitioner deducted items for the business use of his home but he failed to produce evidence supporting the deductions we conclude that the underpayments for the taxable years and are attributable to negligence addition_to_tax under sec_6661 respondent determined that petitioner is liable for an addition_to_tax under sec_6661 for the taxable_year sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax 90_tc_498 an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6661 the amount of the understatement may be reduced under sec_6661 for amounts adequately disclosed or supported by substantial_authority respondent's determination of the addition_to_tax is presumed correct and petitioner must prove otherwise rule a hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 bixby v commissioner supra pincite petitioner makes no argument with regard to substantial_authority or adequate_disclosure and we find that no such argument exists if recomputation of petitioner's tax_liability reflects a substantial_understatement petitioner is liable for the addition_to_tax to reflect the foregoing and the concessions by the parties decision will be entered under rule appendix date check number ticket expense ticketline account feb feb mar mar mar mar mar mar apr apr may june june july july aug sept sept dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number date check number ticket expense todge trust account feb feb june aug sept oct dollar_figure big_number big_number big_number big_number big_number total big_number date check number ticket expense equity credit line july july aug aug aug sept sept nov dec dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number total big_number ulc account date jan check number ticket expense dollar_figure
